Title: General Orders, 28 December 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Decr 28th 1775
Parole JamaicaCounter-sign Price


As the time is just at hand, when the Massachusetts, New Hampshire & Rhode Island Troops (not again inlisted) will be released from their present Engagement, the General recommends to them to consider, what may be the Consequence of their abrupt departure from the lines; should any Accident happen to them, before the New Army gets greater Strenght, they not only fix eternal disgrace upon themselves as Soldiers, but inevitable Ruin perhaps upon their Country & families.
It is from no dislike to the Conduct of the Officers that the General requests the Men to stay without them, but in the first place, because it is unnecessary to burthen the Continent with a greater number of Officers than are requisite to the men; and in the next, because it retards the forming and the proper Government of the new-regiments. Those Non-Commissioned Officers & Soldiers therefore, who have their Country’s welfare so much at heart, as to stay ’till the last of January, if necessary, may join any Company in any of the new established Regiments they please, provided they do not increase the Number of Rank &

File in such Company, to more than Seventy-six Men, more than which no Company is to exceed—All the Officers & Soldiers at present of other regiments, but appointed to, or inlisted in Cols. Learned’s, Parsons, Joseph Reads, Huntingtons, Wards, Wyllys & Bailey’s Regiments, are to join them to morrow, at which time any Officer or Soldier, in either of those regiments which belongeth to other Regiments under the new Establishment are to join: In like manner all the Officers & Soldiers (under the new-establishment) who belong to Colonels, Prescot, Glover’s, Patterson’s, Sergeants, Phinney’s, Arnolds, Greatons & Baldwin’s Regiments, are to join on Saturday next; when any Officers, or Soldiers, in either of those Regiments, belonging to other Regiments, are also to remove to them—On Sunday the same Change is to take place with respect to Colonels, James Read, Nixon’s, Stark’s, Whitcomb’s, Poors, Varnum’s, Hitchcocks, Littles, Webbs, Bonds, and Huchinson’s regiment.
It is recommended to the Colonels of each of the above nam’d Regiments, to send Officers at the time appointed, to receive and march the Men from the Regiments they are inlisted out of, to those they are to join, that it may be effected with more regularity and ease, and the change made with as little confusion as possible.
It is expected of such Men as are determin’d not to continue in the Service, another Campaign, that they will sell their Blankets to those who do, and are in want of them, the same thing is also recommended of the Militia.
In appraising the Arms, the General expects, that they be number’d and mark’d, in such manner, as the Owners of them and the prices, may at any time be ascertain’d upon the delivery of them by the Commissary of the Stores—All Arms thus appraised, and taken for the Use of the Public, must be delivered into the Care of the Commissary of the Ordnance Stores; but may be redrawn immediately, if the Colonel will pass his Receipt for them and account for the delivery to his men.
